PER CURIAM.
After argument and full' consideration had, this appeal is dismissed and the order of Judge Johnson, which reads as follows: “And now, January 28, 1937, the Receivers in Equity of the Mallow Hotel Corporation having occupied for a period of five years all of the premises leased by the Wilkes-Barre Hotel Company to the Mallow Hotel Corporation, and having by their conduct adopted the said leases, thereby becoming liable for the rent stipulated in the leases, it is ordered that the petition to dismiss the claim of the Wilkes-Barre Hotel Company, Debtor, for rent due under the leases up to the end of the Equity Receivership is dismissed, and the rule thereon is discharged,” is affirmed.